                                                                                                    Electronically Filed - Jackson - Kansas City - October 13, 2020 - 11:47 AM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

       DANIELLE M. CHANEY                           )
            10900 Bales Avenue                      )
            Kansas City, Missouri 64137             )
                          Plaintiff,                )
       vs.                                          )      Case No. 2016-CV16998
                                                    )
       FOUR B CORP., D/B/A                          )
            5300 Speaker Road                       )
            Kansas City, Kansas 66106               )
       BALL’S PRICE CHOPPER                         )      Division No. 4
            12220 US-71                             )
            Grandview, MO 64030                     )
            Serve Registered Agent:                 )
            SNR                                     )
            4520 Main, Suite 1100                   )
            Kansas City, Missouri, 64111            )
                          Defendants.               )

                              AMENDED PETITION FOR DAMAGES

       COMES NOW the Plaintiff, DANIELLE M. CHANEY (“Chaney” or “Plaintiff”), by

and through her attorney, Gerald Gray II, and the law office of G. Gray Law, LLC pursuant to

Mo. Rule 55.33 and for her Amended Petition for a cause of action against FOUR B CORP. doing

business as D/B/A Ball’s Price Chopper (“Defendant” or “Price Chopper”) and states and

alleges as follows:

                               PARTIES, JURISDICTION & VENUE

       1.       Plaintiff resides at 10900 Bales Avenue, Kansas City, Jackson County, Missouri.

       2.       Ball’s Price Chopper, store number 16 is located at 12220 US-71 Grandview,

Jackson County, Missouri, and is owned and operated wholly or in part as a division or subsidiary

of FOUR B., INC., a Kansas Corporation headquartered at 5300 Speaker Road, Kansas City,

Kansas (“Price Chopper” or “Defendant”).




            Case 4:21-cv-00199-FJG Document 1-1 Filed 03/26/21 Page 1Exhibit
                                                                      of 4 A
                                                                                                          Electronically Filed - Jackson - Kansas City - October 13, 2020 - 11:47 AM
        3.       This cause of action accrued in Grandview, Jackson County, Missouri and,

therefore, this Court has jurisdiction over the cause pled in this case and is the proper venue for

this action.

        4.       This Court has jurisdiction over the subject matter pursuant to R.S.Mo. § 478.070

as this is an original civil action seeking monetary damages for causes of action accruing in the

State of Missouri.

        5.       Venue is properly laid in this Court under R.S.Mo. § 508.010 as the events alleged

in this Petition took place in whole, or in part, in Jackson County, Missouri.

        6.       The events described below occurred on or about August 30, 2019.

        7.       The events described below occurred at the premises of Price Chopper, located at

12220 US-71, Grandview, Jackson County, Missouri (“premises”).

        8.       On or about August 30, 2019, Defendants owned and operated the premises

aforementioned in paragraph 7, which was open to the public.

        9.       On or about August 30, 2019, Plaintiff lawfully entered the premises of Defendants.

        10.      On or about August 30, 2019, Plaintiff was injured when she slipped and fell in the

women’s restroom due to wet and slippery conditions on the floor that caused a significant risk of

falling, and which Defendants and/or their agents failed to provide warning against.

        11.      Plaintiff sustained serious and permanent injuries as the result of Defendants failure

to perform their duties to ensure that their restrooms and the floors of their premises were safe for

the use by invitees such as the Plaintiff.

                                          Count I-NEGLIGENCE

        12.      Plaintiff incorporates all other paragraphs contained in this Petition for Damages as

though fully set forth herein.




             Case 4:21-cv-00199-FJG Document 1-1 Filed 03/26/21 Page 2 of 4
                                                                                                         Electronically Filed - Jackson - Kansas City - October 13, 2020 - 11:47 AM
       13.      Price Chopper owed a duty to Plaintiff to provide a safe premises for invitees like

Plaintiff; and to warn of any dangerous condition that was known, or in the exercise of reasonable

care, should have been known.

       14.      Considering that the restroom (located on the premises of the Defendants), was

under the maintenance and control of the Defendants, Defendants owed a duty to Plaintiff and to

others to make the premises safe, which includes conducting a reasonable inspection of the

premises to uncover hidden dangers.

       15.      Defendants breached their duties to Plaintiff because the premises were not

reasonably safe.

       16.      On or about August 30, 2019, Defendants were negligent and proximately caused

the physical injuries suffered by Plaintiff in the following ways:

             a. Defendants knew, or by the exercise of reasonable care should have known, that

   there was a dangerous and unsafe condition on the premises; and

             b. Defendants, through its employees, and/or agents, created and/or maintained the

   dangerous and unsafe condition on the premises; and

             c. Defendants failed to use ordinary care and negligently failed to warn and/or protect

   the public, particularly, Plaintiff, of the dangerous and unsafe condition; and

             d. Defendants failed to use ordinary care and negligently failed to do the following:

                i.      Failure to caution Plaintiff about the wet or slippery floors in the women’s

       restroom, in order to prevent her from the risk of falling and sustaining any injuries.

                ii.     Failure to inspect the premises to ensure that it was safe for use by invitees

       such as Plaintiff;




         Case 4:21-cv-00199-FJG Document 1-1 Filed 03/26/21 Page 3 of 4
                                                                                                       Electronically Filed - Jackson - Kansas City - October 13, 2020 - 11:47 AM
                  iii.    Failure to take other protective measures to protect Plaintiff and from

          dangerous conditions as may be discovered during the course of this litigation.

          17.       As a result of Defendants’ negligence, Plaintiff suffered severe injuries to her

head, back, knee, and neck, among other areas, she has suffered discomfort, pain, suffering,

medical and other damages.

          WHEREFORE, Plaintiff prays for judgment in her favor and against Defendants for an

amount deemed reasonable under the circumstances and for Plaintiff’s costs and all damages

available to Plaintiff under law, and such other and further relief as the Court may deem just and

proper.

                                    DEMAND FOR JURY TRIAL

          Plaintiff hereby requests a jury trial on all issues so triable.

                                                           Respectfully submitted,

                                                             Gerald Gray II
                                                           /s/
                                                           Gerald Gray II, #67476
                                                           G. GRAY LAW, LLC
                                                           104 W. 9TH STREET, SUITE 401
                                                           KANSAS CITY, MO 64105
                                                           (O) 816-888-3145
                                                           (F) 816-817-4683
                                                           ggraylaw@outlook.com

                                                           ATTORNEY FOR PLAINTIFF




            Case 4:21-cv-00199-FJG Document 1-1 Filed 03/26/21 Page 4 of 4
